Notice: T his opinion is subject to formal revision before publication in the
At‘lontic end Muryloud Reporters. Users ore requested to nou`j§) the Clerk of the

Court of an y form ul errors so that corrections may be made before the bound
volumes go to press

DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BG-25
lN RE: SANFORD B. JAFFE,
Respondent.
Bar Registration No. 358433 2016 BDN 335

BEFORE: Thompson, Associate Judge, and Farrell and Ferren, Senior Judges.

0RDER
(Filed _ April 6, 2017)

On consideration of the certified order of the Cou.rt of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction, this
court’s February 14, 2017, order directing respondent to show cause why the
functionally-equivalent discipline of an indefinite suspension should not be
imposed, with reinstatement subject to a showing of fitness and with the right to
seek reinstatement after five years or reinstatement by the state of Maryland, and
the statement of Disciplinary Counsel regarding reciprocal discipline, wherein he
states that on March 7, 2017, he received a response from respondent consenting to
the imposition of reciprocal discipline and his D.C. Bar R. XI, §14 (g) affidavit, it
is

ORDERED that Sanford B. Jaft`e is hereby indefinitely suspended, nunc pro
tunc to March 7, 2017, with reinstatement conditioned on a showing of titness.
Respondent may tile for reinstatement after iive years or after he is reinstated to
practice law in the state of Maryland, whichever occurs tirst. See la re Sib!ey, 990
A.Zd 483 (D.C. 2010), and 1a re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate).

PER CURIAM